Exhibit 10.2

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT

AND NON-COMPETITION AGREEMENT

This amendment is made effective October 31, 2011, between Gregory A. Serrao
(the “Executive”) and American Dental Partners, Inc., a Delaware corporation
(the “Company”).

Background Information

A. The Executive and the Company (the “Parties”) are parties to an Amended and
Restated Employment and Non-Competition Agreement dated January 2, 2001, as
amended by a First Amendment dated January 1, 2009 (collectively, the
“Agreement”).

B. The Parties desire to amend the Agreement to modify certain provisions to
reflect accurately certain current factual circumstances, and the Parties are
entering into this amendment for that purpose.

Statement of the Agreement

The Parties hereby acknowledge the foregoing Background Information and agree as
follows:

1. Definitions. Any capitalized terms used but not otherwise defined in this
amendment shall have the respective meanings given those terms in the Agreement.

2. Salary Compensation. Section 4 of the Agreement is hereby amended to read in
its entirety as follows:

Section 4. Salary Compensation. In consideration of the services rendered by the
Executive under this Agreement, the Company shall pay the Executive a base
salary (the “Base Salary”) at the initial annualized rate of $459,500. The Base
Salary shall be paid in such installments and at such times as the Company pays
its salaried executive employees. The Compensation Committee of the Board (the
“Compensation Committee”) may review on an annual basis the Base Salary from
time to time in its sole discretion; provided, however, that in no event shall
the Base Salary be reduced as the result of any such review or otherwise.

3. Bonus Compensation. Section 5 of the Agreement is hereby amended to read in
its entirety as follows:

Section 5. Bonus Compensation. The Company shall pay annual bonuses to the
Executive, if earned, pursuant to a bonus plan (the “Bonus Plan”) under which
the Executive shall be entitled to earn a bonus each year in an amount equal to
a percentage, up to 100%, of his Base Salary for that year, or any greater
percentage as may be approved by the Compensation Committee, with the final



--------------------------------------------------------------------------------

amount determined based upon the extent of achievement of the Bonus Plan
objectives approved by the Compensation Committee relating to the Executive for
that year. Each bonus payable to the Executive under the Bonus Plan, if any,
shall be paid not later than the first to occur of (i) 10 days after receipt of
financial statements for the applicable fiscal year or (ii) the date which is 75
days after the end of such fiscal year; provided that in no event shall such
payment be made later than December 31 following the 75-day period after such
applicable fiscal year.

4. Paid Vacation. Section 6.01 of the Agreement is hereby amended to read in its
entirety as follows:

Section 6.01. Paid Vacation. The Executive shall be entitled to six weeks paid
vacation per calendar year, such vacation to extend for such periods and to be
taken at such intervals as shall be appropriate and consistent with the proper
performance of the Executive’s duties hereunder. The Executive shall also be
entitled to such paid holidays and other time off as may be provided to the
Company’s executive personnel.

5. Insurance Coverage. Section 6.02 of the Agreement is hereby amended to read
in its entirety as follows:

Section 6.02. Insurance Coverage. The Executive shall be entitled to continue
his participation during the Term in the Company’s group health, life and
disability insurance plans for its executive employees, as such plans currently
exist or are hereafter modified by the Board or the Compensation Committee from
time to time. If any such benefits are taxable, the Company shall ensure that
terms of the benefits will comply with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), and the Treasury Regulations and other
guidance promulgated or issued thereunder.

6. Options. The Executive has been granted options to purchase the Company’s
common stock under both the Company’s Amended and Restated 1996 Stock Option
Plan, as amended (the “1996 Plan”), and the Company’s Amended 2005 Equity
Incentive Plan (the “2005 Plan,” collectively with the 1996 Plan, the “Option
Plans”). The Executive shall be entitled to such additional stock options as may
be approved by the Compensation Committee from time to time in its discretion,
whether under the 2005 Plan or otherwise. The term “Initial Option Plan,” as
used in Section 7.06(d) of the Agreement, is hereby replaced with the term
“Option Plans”.

7. Interpretation. This amendment shall be an amendment to and a part of the
Agreement from and after the date of this amendment. In the event of any
inconsistency between the provisions of the Agreement and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Agreement shall continue in full force and effect without change.
The headings of the various sections of this amendment are not part of the
context of this amendment, are merely labels to assist in locating those
sections, and shall be ignored in construing this amendment.

 

-2-



--------------------------------------------------------------------------------

  AMERICAN DENTAL PARTNERS, INC.

/s/    Gregory A. Serrao        

  By   /s/    Breht T. Feigh         GREGORY A. SERRAO     Breht T. Feigh, Chief
Financial Officer

 

-3-